Exhibit 10.1.50

PURCHASE AGREEMENT

PURCHASE AGREEMENT (this “Agreement”), dated as of November 6, 2020, between
gogo intermediate holdings llc, a Delaware limited liability company (the
“Company”), gogo Finance co. inc., a Delaware corporation (the “Co-Issuer” and,
together with the Company, the “Issuers”), the Guarantors (as defined below) and
each of the purchasers identified on Schedule I hereto (each, a “Purchaser” and
collectively, the “Purchasers”).

RECITALS

WHEREAS, the Issuers previously issued $905,000,000 aggregate principal amount
of 9.875% senior secured notes due 2024 (the “Initial Notes”) on April 25, 2019,
pursuant to the indenture, dated as of April 25, 2019 (the “Base Indenture”),
among the Issuers, each of the guarantors party thereto and U.S. Bank National
Association, as trustee (the “Trustee”) and collateral agent (the “Collateral
Agent”);

WHEREAS, the Issuers issued $20,000,000 aggregate principal amount of additional
9.875% senior secured notes due 2024 (the “2019 Tack-on Notes” and, together
with the Initial Notes, the “Existing Notes”) on May 7, 2019, pursuant to the
Base Indenture, as supplemented by the first supplemental indenture, dated as of
May 3, 2019 (the “First Supplemental Indenture”), among the Issuers, each of the
guarantors party thereto and the Trustee, which was further supplemented by the
second supplemental indenture, dated as of March 6, 2020 (the “Second
Supplemental Indenture”), among the Issuers, each of the guarantors party
thereto and the Trustee, and the third supplemental indenture, dated as of July
31, 2020 (the “Third Supplemental Indenture” and together with the Base
Indenture, the First Supplemental Indenture and the Second Supplemental
Indenture, the “Existing Indenture”), among the Issuers, the Guarantors and the
Trustee;

WHEREAS, on and subject to the terms and conditions set forth in this Agreement,
the Issuers desire to issue and sell to the Purchasers, and the Purchasers
desire to purchase from the Issuers, $50,000,000 aggregate principal amount of
9.875% Senior Secured Notes due 2024 of the Issuers (the “Notes”);

WHEREAS, the Notes will be issued pursuant to the Existing Indenture, as
supplemented by a fourth supplemental indenture (the “Fourth Supplemental
Indenture,” and together with the Existing Indenture, the “Indenture”), to be
entered into among the Issuers, the Guarantors and the Trustee, in the form set
forth in Schedule II hereto, upon receipt of consents from holders of a majority
of the outstanding Existing Notes (other than Existing Notes held by the Issuers
or affiliates of the Issuers) (the “Consents”);

WHEREAS, the payment of principal of, premium, if any, and interest on the Notes
will be fully and unconditionally guaranteed on a senior secured basis, jointly
and severally, by (i) the entities listed on the signature pages hereof as
“Guarantors,”

1



--------------------------------------------------------------------------------

 

including Gogo Inc., a Delaware corporation (“Gogo”), and (ii) any subsidiary of
Gogo formed or acquired after the Closing that executes an additional guarantee
in accordance with the terms of the Indenture, and their respective successors
and assigns (collectively, the “Guarantors”), pursuant to their guarantees (the
“Guarantees,” and together with the Notes, the “Securities”); and

WHEREAS, the Securities will be secured by first-priority liens (subject to
certain exceptions and Permitted Liens (as defined in the Indenture)) on (i)
substantially all of the assets of the Issuers and the Guarantors, (ii) the
capital stock of the Issuers and all of Gogo’s other restricted subsidiaries
(other than excluded foreign restricted subsidiary voting stock) (collectively,
the “Collateral”), in each case as documented by (1) a collateral agreement (as
amended or supplemented, the “Collateral Agreement”) and a collateral agency
agreement (the “Collateral Agency Agreement”), each dated as of April 25, 2019,
(2) other instruments evidencing or creating a security interest, each in favor
of the Collateral Agent, for its benefit and the benefit of the Trustee and the
holders of the Notes and (3) a reaffirmation agreement, to be dated as of the
Closing, substantially in the form of Exhibit 1 to Exhibit A to the Collateral
Agency Agreement, to be entered into by the Issuers and the Guarantors, pursuant
to which each Issuer and Guarantor will have consented to the designation of the
Notes as Priority Lien Debt (as defined in the Collateral Agency Agreement),
confirmed its respective guarantees, pledges, grants of security interests and
other obligations, as applicable, under and subject to the terms of the each of
the Priority Lien Documents (as defined in the Collateral Agency Agreement) to
which it is party, and agreed that, notwithstanding the designation of the Notes
or any of the transactions contemplated thereby, such guarantees, pledges,
grants of security interests and other obligations, and the terms of each
Priority Lien Document to which it is a party, are not impaired or adversely
affected in any manner whatsoever and shall continue to be in full force and
effect and the Notes shall be entitled to all of the benefits of such Priority
Lien Documents (the “Reaffirmation Agreement” and, collectively with the
documents described in clauses (i) and (ii) above, the “Security Documents”). On
the Closing, the Issuers and the Collateral Agent will enter into an Additional
Secured Debt Designation (as such term is defined in the Collateral Agency
Agreement) substantially in the form of Exhibit A to the Collateral Agency
Agreement (together with the Notes, the Security Documents and the Indenture,
the “Transaction Documents”).

NOW, THEREFORE, in consideration of the mutual promises and of the mutual
covenants, representations, warranties and obligations hereinafter set forth,
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

2



--------------------------------------------------------------------------------

 

ARTICLE I

SALE AND PURCHASE

1.1The Purchase.  At the Closing (as defined below), subject to the terms and
conditions hereof, and in reliance on the representations and warranties of the
respective parties contained herein, each Purchaser shall purchase from the
Issuers, and the Issuers shall issue and sell to each Purchaser, the principal
amount of Notes set forth on Schedule I hereto opposite each Purchaser’s name at
the purchase price of 103.50% of the principal amount thereof (the “Purchase
Price”).  The Purchasers’ obligations hereunder are several and not joint
obligations, and no Purchaser shall have any liability to any Person for the
performance or non-performance of any obligation by any other Purchaser
hereunder.

1.2The Closing.  The closing of the sale and purchase of the Notes shall take
place at the offices of Debevoise & Plimpton LLP, 919 Third Avenue, New York, NY
10022, at a date and time to be mutually agreed upon by all parties hereto (the
“Closing”). If at the Closing, the Issuers shall fail to tender such Notes to
any Purchaser as provided below in this Article I, or any of the conditions
specified in Article IV shall not have been fulfilled, such Purchaser shall, at
its election, be relieved of all further obligations under this Agreement,
without thereby waiving any rights such Purchaser may have by reason of any of
the conditions specified in Article IV not having been fulfilled or such failure
by the Issuers to tender such Notes.

1.3Actions at the Closing.  At the Closing, the following actions shall occur:

(a)Each Purchaser shall pay the aggregate Purchase Price for the Notes it is
purchasing as set forth on Schedule I to the account of the Company by wire
transfer of immediately available funds pursuant to instructions provided to
such Purchaser by the Company no later than the Closing.

(b)The Issuers shall deliver, or cause to be delivered, to each Purchaser,
against payment of the Purchase Price by such Purchaser, the Notes to be
purchased by such Purchaser in book-entry form through The Depository Trust
Company.

(c)The Issuers and each Purchaser agree to take, or cause to be taken, all
actions and to do or cause to be done all other things necessary, proper or
advisable in order for such party to fulfill and perform their respective
obligations in respect of this Agreement, to cause the conditions to its
obligations set forth herein to be fulfilled and otherwise to consummate and
make effective the transactions contemplated by this Agreement.

 

3



--------------------------------------------------------------------------------

 

ARTICLE II

REPRESENTATIONS & WARRANTIES OF THE ISSUERS AND THE GUARANTORS

Each Issuer and Guarantor, jointly and severally, hereby represents and warrants
to each Purchaser as follows as of the date hereof and as of the Closing:

2.1Organization and Good Standing; Power and Authority.  Each Issuer and
Guarantor has been duly incorporated or formed, as applicable, is validly
existing as a corporation or limited liability company, as applicable, in good
standing under the laws of the jurisdiction of its incorporation or formation,
as applicable, and has the corporate or limited liability company power, as
applicable, and to enter into and perform its obligations under each of the
Transaction Documents to which it is a party.  

2.2Authorization of this Agreement.  The execution, delivery and performance of
this Agreement, and the consummation by the Issuers and the Guarantors of the
transactions contemplated hereby, including the sale and delivery by the Issuers
of the Notes, have been duly authorized by all requisite actions on the part of
the Issuers and the Guarantors.  The Issuers and the Guarantors have duly
executed and delivered this Agreement, and this Agreement constitutes a legal,
valid and binding obligation of the Issuers and the Guarantors, enforceable
against the Issuers and the Guarantors in accordance with its terms, except as
may be limited by (i) bankruptcy, insolvency (including all laws relating to
fraudulent transfers), reorganization, moratorium or other similar laws relating
now or hereafter in effect relating to creditors’ rights generally and (ii)
general principles of equity (regardless of whether enforcement is considered in
a proceeding in equity or at law) and the discretion of the court before which
any proceeding therefor may be brought (collectively, the “Enforceability
Exceptions”).

2.3No Conflict. The execution, delivery and performance by the Issuers and the
Guarantors of this Agreement and the Transaction Documents, and the consummation
by the Issuers and the Guarantors of the transactions contemplated thereby,
including the sale and delivery by the Issuers and the Guarantors of the Notes
and the Guarantees, as applicable, will not (a) violate any provision of law,
statute, rule or regulation, or any ruling, writ, injunction, order, judgment or
decree of any court, administrative agency or other governmental body applicable
to the Issuers or the Guarantors or any of their respective properties or
assets, (b) after giving operative effect to the amendments contained in the
Fourth Supplemental Indenture, conflict with or result in any breach of any of
the terms, conditions or provisions of, or constitute (with due notice or lapse
of time, or both) a default (or give rise to any right of termination,
cancellation or acceleration) under any agreement binding upon the Issuers or
the Guarantors, (c) violate the organizational and governing instruments
applicable to the Issuers or the Guarantors or (d) result in the creation or
imposition of any lien, charge or encumbrance on the Notes, except, in the case
of clause (a), (b) or (d) above, for such violations, conflicts, breaches,
defaults, liens, charges or encumbrances that would not, singly or in the

4



--------------------------------------------------------------------------------

 

aggregate, reasonably be expected to result in a material adverse change in the
condition, financial or otherwise, or in the earnings, business or operations of
the Issuers or the Guarantors and their respective subsidiaries taken as a
whole, or that would not affect the validity of the Notes or the Guarantees.

2.4Consents.  No permit, authorization, registration, consent or approval of or
by, or any notification of or filing with any person (governmental or private)
is required to be obtained or made by the Issuers or the Guarantors to the
extent each is a party thereto in connection with the execution, delivery and
performance by the Issuers or the Guarantors of this Agreement, the Transaction
Documents or any documentation relating thereto or the consummation by the
Issuers and the Guarantors of the transactions contemplated hereby or thereby,
except (a) such as may be required under the U.S. Securities Act of 1933, as
amended (the “Securities Act”), and the regulations promulgated thereunder or
the securities or Blue Sky laws of the various states of the United States, (b)
as may have been already obtained, (c) any filings, recordings, notices or other
ministerial actions pursuant to any routine recordings, contractual or
regulatory requirements applicable to the Issuers or the Guarantors and (d) the
Consents.

2.5No Registration.  None of the Issuers, the Guarantors, or any affiliate or
any person acting on their behalf, directly or indirectly, has made or will make
any offer or sale of the Notes, or has solicited or will solicit offers to buy,
or otherwise has negotiated or will negotiate in respect of, the Notes, under
circumstances that would require the registration of the Securities under the
Securities Act.  The Notes will be sold pursuant to an available exemption under
the Securities Act.  Assuming the accuracy of the representations and warranties
of the Purchasers contained in Article III and their compliance with their
agreements set forth therein, it is not necessary, in connection with the
issuance and sale of the Notes to the Purchasers, to register the Securities
under the Securities Act.

2.6Indenture and Securities.  At the Closing, the Issuers and the Guarantors
will have all requisite corporate or other power and authority to execute,
deliver and perform their respective obligations under the Indenture and the
Securities. At the Closing, the Indenture and the Securities will have been duly
and validly authorized by the Issuers and the Guarantors and when executed and
delivered by the Issuers and the Guarantors (assuming the due authorization,
execution and delivery by the Trustee), the Indenture and the Securities will
constitute a valid and legally binding obligation of the Issuers and the
Guarantors enforceable against the Issuers and the Guarantors in accordance with
its terms, except that the enforcement thereof may be subject to the
Enforceability Exceptions.

2.7Security Documents. Each of (i) the Security Documents other than the
Reaffirmation Agreement has been duly authorized, executed and delivered by the
Issuers and/or each applicable Guarantor, as appropriate, and constitutes a
valid and legally binding agreement of each Issuer and/or each applicable
Guarantor, enforceable against the Issuers and/or each applicable Guarantor in
accordance with its terms, subject to the

5



--------------------------------------------------------------------------------

 

Enforceability Exceptions, and the liens created by such Security Documents
continue to be valid and continuing security interests in the Collateral in
favor of the Collateral Agent for the benefit of itself, the Trustee and the
holders of the Notes and (ii) the Reaffirmation Agreement and the Additional
Secured Debt Designation have been duly authorized by the Issuers and the
Guarantors and, when executed and delivered by the Issuers and the Guarantors,
will constitute valid and legally binding agreements of each Issuer and/or each
applicable Guarantor in accordance with its terms, subject to the Enforceability
Exceptions.

2.8Disclosure Documents.  Upon Gogo’s filing of its Quarterly Report on Form
10-Q for the quarter ended September 30, 2020 (the “10-Q”), the Purchasers will
not be in possession of any material non-public information with respect to Gogo
and its subsidiaries.  The Securities are not being sold to the Purchasers on
the basis of any material non-public information in possession of Gogo that has
not been previously disclosed to the Purchasers.

2.9Fungibility.  At the Closing, the Notes will be issued under the same CUSIP
number and other identifying numbers as the Existing Notes and will trade
fungibly with Existing Notes.

2.10Ranking.  At the Closing, the Notes and the Guarantees will rank equal in
right of payment and lien priority with the Existing Notes and the related
guarantees, respectively.

ARTICLE III

REPRESENTATIONS & WARRANTIES OF THE PURCHASERS

Each Purchaser, severally and not jointly, hereby represents and warrants to the
Issuers and the Guarantors as follows as of the date hereof and as of the
Closing:

3.1Organization and Good Standing; Power and Authority.  Such Purchaser has been
duly organized and validly exists in good standing under the laws of such
Purchaser’s jurisdiction of organization or formation.  Such Purchaser has all
requisite power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to carry out the transactions contemplated by this
Agreement.

3.2Authorization of this Agreement.  The execution, delivery and performance of
this Agreement, and the consummation by such Purchaser of the transactions
contemplated hereby, have been duly authorized by all requisite actions on the
part of such Purchaser.  Such Purchaser has duly executed and delivered this
Agreement, and this Agreement constitutes a legal, valid and binding obligation
of such Purchaser, enforceable against such Purchaser in accordance with its
terms.  

6



--------------------------------------------------------------------------------

 

3.3No Conflict.  The execution, delivery and performance by such Purchaser of
this Agreement, and the consummation by such Purchaser of the transactions
contemplated hereby, do not and will not (a) violate any provision of law,
statute, rule or regulation, or any ruling, writ, injunction, order, judgment or
decree of any court, administrative agency or other governmental body applicable
to such Purchaser or any of its properties or assets, (b) conflict with or
result in any breach of any of the terms, conditions or provisions of, or
constitute (with due notice or lapse of time, or both) a default (or give rise
to any right of termination, cancellation or acceleration) under any agreement
of such Purchaser or (c) violate the organizational and governing instruments
applicable to such Purchaser.

3.4Consents.  No permit, authorization, registration, consent or approval of or
by, or any notification of or filing with any person (governmental or private)
is required to be obtained or made by such Purchaser in connection with the
execution, delivery and performance by such Purchaser of this Agreement or any
documentation relating thereto or the consummation by such Purchaser of the
transactions contemplated hereby or thereby.

3.5[Intentionally Omitted.]

3.6Evaluation of and Ability to Bear Risks.  Such Purchaser (a) is experienced,
sophisticated and knowledgeable in business and financial matters and in the
trading of securities, (b) is able to bear the business, financial and economic
risks associated with the transactions contemplated by this Agreement and
(c) understands the disadvantage that may result from selling the Notes without
knowledge of any Confidential Information.  Such Purchaser, (a) by reason of its
own business or financial experience or its own independent investigation, has
the capability, and has information sufficient in order, (i) to make, and has so
made, an informed decision on the merits and risks of entering into and
consummating the transactions contemplated by this Agreement and (ii) to protect
its own interests in connection with the transactions contemplated by this
Agreement; (b) has had sufficient information and opportunity for satisfactory
consultation, and has so consulted, with advisors, financial, legal or
otherwise, of its choice with regard to the merits and risks of entering into
and consummating the transactions contemplated by this Agreement; and
(c) exclusively has relied on its own business or financial experience or its
own independent investigation in determining to enter into and consummate the
transactions contemplated by this Agreement.

3.7Non-reliance.  Except as set forth in this Agreement, such Purchaser has not
relied upon any representation, warranty, covenant or agreement, concerning the
transactions contemplated by this Agreement or the Notes, whether express or
implied, of any kind or character, of the Issuers and the Guarantors or any of
their respective affiliates, directors, officers, employees, agents and
controlling persons.  In addition, such Purchaser has not relied on the Issuers
or the Guarantors to act in any advisory or fiduciary capacity in connection
with such Purchaser’s decision to enter into this Agreement or any of the
transactions contemplated by this Agreement.

7



--------------------------------------------------------------------------------

 

3.8[Intentionally Omitted].  

3.9Purchase for Own Account.  Such Purchaser is purchasing the Notes for such
Purchaser’s own account or for one or more separate accounts maintained by such
Purchaser and not with a view to, or for sale in connection with, any
distribution thereof in a transaction that would violate or cause a violation of
the Securities Act or the securities laws of any state or any other applicable
jurisdiction.  Such Purchaser has not been organized solely for the purpose of
acquiring the Notes.

3.10Purchaser Status.  Such Purchaser is (a) an institutional “accredited
investor” as defined in Rule 501(a)(1), (2), (3), (7) or (8) of Regulation D
under the Securities Act or (b) (i) is a “qualified institutional buyer” as
defined in Rule 144A under the Securities Act, and (ii) is aware that the sale
of the Notes is being made in reliance on an exemption from registration under
the Securities Act.  Such Purchaser is aware that the Issuers and the Guarantors
are relying upon the representations, warranties and agreements contained in
this Agreement for the purpose of determining whether this transaction meets the
requirements of the exemption from the registration requirements of the
Securities Act and any applicable state securities laws.

3.11No Registration; Restricted Securities.  Such Purchaser understands and
acknowledges that (a) the offer and sale of the Notes has not been and will not
be registered under the Securities Act or with any securities regulatory
authority of any state of the United States or in any other jurisdiction and (b)
the Notes being acquired pursuant hereto are characterized as “restricted
securities” under the U.S. federal securities laws inasmuch as they are being
acquired from the Issuers and the Guarantors in a transaction not involving a
public offering and that under such laws and applicable regulations such
securities may not be resold without registration under the Securities Act,
except in certain limited circumstances.  Such Purchaser is familiar with Rule
144 promulgated under the Securities Act and understands the resale limitations
imposed thereby and by the Securities Act.

3.12Legends.  Such Purchaser understands and acknowledges that the Notes will
bear one or more legends to the effect set forth below (in addition to any other
legend which may be required by other arrangements between the parties hereto):

(a)“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY
BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THE HOLDER OF THIS SECURITY,
BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF AND ON

8



--------------------------------------------------------------------------------

 

BEHALF OF ANY INVESTOR ACCOUNT FOR WHICH IT HAS PURCHASED SECURITIES, TO OFFER,
SELL OR OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE
RESTRICTION TERMINATION DATE”) THAT IS ONE YEAR AFTER THE LATER OF THE ORIGINAL
ISSUE DATE HEREOF AND THE LAST DATE ON WHICH AN ISSUER OR ANY AFFILIATE OF AN
ISSUER WAS THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY),
ONLY (A) TO THE ISSUERS OR ANY OF THEIR SUBSIDIARIES, (B) PURSUANT TO A
REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT, (C) FOR SO LONG AS THE SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE
144A UNDER THE SECURITIES ACT, TO A PERSON IT REASONABLY BELIEVES IS A
“QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (D) THROUGH OFFERS AND SALES TO NON-U.S. PERSONS THAT
OCCUR OUTSIDE THE UNITED STATES, IN COMPLIANCE WITH RULE 904 UNDER REGULATION S
UNDER THE SECURITIES ACT, (E) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN
THE MEANING OF RULE 501(a)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT THAT IS
ACQUIRING THE SECURITY FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF SUCH AN
INSTITUTIONAL ACCREDITED INVESTOR, IN EACH CASE IN A MINIMUM PRINCIPAL AMOUNT OF
THE SECURITIES OF $250,000, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO OR
FOR OFFER OR SALE IN CONNECTION WITH ANY DISTRIBUTION IN VIOLATION OF THE
SECURITIES ACT OR (F) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE ISSUERS’ AND THE
TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE
(D), (E) OR (F) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION
OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM. THIS LEGEND WILL BE REMOVED
UPON THE REQUEST OF THE HOLDER AFTER THE RESALE RESTRICTION TERMINATION DATE.”

(b)“THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (1) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06 OF THE INDENTURE, (2) THIS GLOBAL NOTE MAY BE

9



--------------------------------------------------------------------------------

 

EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE,
(3) THIS GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT
TO SECTION 2.11 OF THE INDENTURE AND (4) THIS GLOBAL NOTE MAY BE TRANSFERRED TO
A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE ISSUERS. UNLESS AND
UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE FORM, THIS
NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF
THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER
NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY. UNLESS THIS
CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (“DTC”), TO THE ISSUERS OR THEIR
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS MAY BE
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.”

(c)Any legend required by the securities laws of any state to the extent such
laws are applicable to the Notes represented by the certificate so legended.

ARTICLE IV

CONDITIONS

4.1Mutual Conditions to Obligations of the Purchasers and the Issuers.  The
obligation of each Purchaser to purchase the Notes, and of the Issuers to
deliver the Notes, on the Closing shall be subject to the fulfillment prior to
the Closing of the following conditions:

(a)no temporary restraining order, preliminary or permanent injunction or other
judgment, order or decree issued by any court of competent jurisdiction or other
statute or law shall be in effect at the time of the Closing preventing the
consummation of the transactions contemplated hereby, including the sale and
delivery by the Issuers of the Notes;

10



--------------------------------------------------------------------------------

 

(b)the Fourth Supplemental Indenture shall have been duly executed and delivered
by each of the parties thereto; and

(c)this Agreement shall have been duly executed and delivered by each of the
parties hereto.

4.2Conditions to Obligation of Purchasers.  The obligation of each Purchaser to
purchase Notes on the Closing shall be subject to the fulfillment prior to or at
the time of the Closing of the following conditions:

(a)each of the representations and warranties of the Issuers contained in this
Agreement shall be true and correct as of the Closing as though made on the
Closing;

(b)each of the Issuers in all material respects shall have performed, satisfied
and complied with each of its covenants and agreements set forth in this
Agreement to be performed, satisfied and complied with prior to or at the time
of the Closing; and

(c)the Issuers shall have caused outside New York counsel to the Issuers and the
Guarantors to deliver a legal opinion to the Purchasers (in customary form) as
to the matters described in Sections 2.1 through 2.7 hereof.

4.3Conditions to Obligations of the Issuers.  The obligation of the Issuers to
deliver the Notes to the Purchasers on the Closing shall be subject to the
fulfillment prior to or at the time of the Closing of the following conditions:

(a)each of the representations and warranties of each of the Purchasers
contained in this Agreement shall be true and correct as though made on the
Closing;

(b)each of the Purchasers in all material respects shall have performed,
satisfied and complied with each of its covenants and agreements set forth in
this Agreement to be performed, satisfied and complied with prior to or at the
time of the Closing; and

(c)each of the Purchasers shall have paid to the Company the Purchase Price, in
accordance with Section 1.3 hereof.

ARTICLE V

TERMINATION

5.1Termination.  This Agreement may be terminated:

(a)automatically on the Closing without any further action by any

11



--------------------------------------------------------------------------------

 

party if any of the conditions set forth in Article IV applicable to its
obligation to consummate the transactions contemplated by this Agreement (in the
case of any Purchaser, on a several and not joint basis) have not been satisfied
or waived by such Closing;

(b)by mutual written consent of each of the Purchasers, the Issuers and the
Guarantors;

(c)by any of the Purchasers, the Issuers or the Guarantors if a court of
competent jurisdiction or governmental, regulatory or administrative agency or
commission shall have issued a nonappealable final order, decree or ruling or
taken any other action having the effect of permanently restraining, enjoining
or otherwise prohibiting the transactions contemplated by this Agreement; or

(d)by any of the Purchasers (on the one hand) or the Issuers or the Guarantors
(on the other hand) (i) if any representation or warranty of any other party set
forth in this Agreement shall be untrue when made or (ii) upon a breach in any
material respect of any covenant, representation, warranty or agreement of any
other party set forth in this Agreement, in each case which would constitute a
failure of the condition to the Closing (in each case, other than a breach that
is caused primarily by the party asserting such breach).

5.2Drop-Dead Date.  This Agreement shall terminate automatically if the purchase
and sale contemplated by this Agreement has not been consummated by 4:00 p.m.,
New York City time, on November 13, 2020.

5.3Effects of Termination.  In the event of termination of this Agreement
pursuant to Section 5.1 hereof, this Agreement shall become void and have no
effect, without any liability to any person in respect hereof, except for any
liability resulting from such party’s breach of this Agreement, and the Company
shall promptly return to each Purchaser any Purchase Price paid by such
Purchaser.  The provisions of Article VI shall survive any termination hereof
pursuant to Section 5.1 hereof.

ARTICLE VI

MISCELLANEOUS

6.1Notices.  All notices, requests, consents and other communications hereunder
to any party shall be in writing (including electronic or facsimile
transmission) and shall be delivered:

(i)if to any Issuer or Guarantor:

Gogo Intermediate Holdings LLC

111 N. Canal Street

12



--------------------------------------------------------------------------------

 

Chicago, IL 60606

Attn:  General Counsel

 

with a copy to:  

Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Attn: Matthew E. Kaplan

Fax:  (212) 521-7334
Telephone:  (212) 909-7334
e-mail:  mekaplan@debevoise.com

(ii)if to any Purchaser, to the address of such Purchaser specified on Schedule
I hereto;

or such other address or facsimile number or e-mail address as any party may
hereafter specify for the purpose by notice to the other party.  All such
notices, requests, consents and other communications shall be deemed received on
the date of receipt by the recipient.

6.1Confidentiality; Public Announcements.  Except as required by applicable
securities or other laws or regulations or compulsory legal or regulatory
process, the Issuers, the Guarantors and each of the Purchasers shall keep, and
shall cause each of their respective affiliates and advisors to keep, the terms
of this Agreement and the transactions contemplated hereby confidential, and
shall not make, and shall cause their affiliates and advisors not to make, any
public announcement in respect of this Agreement or the transactions
contemplated hereby without the prior written consent of the other parties
hereto.

6.2Amendments and Waivers.  This Agreement may be amended, modified,
supplemented or waived only upon the written agreement of the Issuers, the
Guarantors and the party against whom enforcement of such amendment,
modification, supplement or waiver is sought.

6.3Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors and the personal representatives and assigns of the parties hereto,
whether so expressed or not.  

6.4Entire Agreement.  This Agreement embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof.

13



--------------------------------------------------------------------------------

 

6.5Governing Law and Submission to Jurisdiction.  This Agreement shall be
construed and enforced in accordance with and governed by the laws of the State
of New York.  With respect to any suit, action or proceeding against it arising
out of or relating to this Agreement, each of the Purchasers, the Issuers and
the Guarantors irrevocably submits to the exclusive jurisdiction of the courts
of the State of New York and the United States District Courts in each case
located in the Borough of Manhattan, City and State of New York.  In addition,
each of the Purchasers, the Issuers the Guarantors irrevocably waives any
objection which it may now or hereafter have to the laying of venue of such
suit, action or proceeding brought in any such court and irrevocably waive any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

6.6Survival.  All representations, warranties and covenants contained herein or
made in writing by the Issuers, the Guarantors or any of the Purchasers in
connection with the transactions contemplated by this Agreement shall survive
the execution and delivery of this Agreement and the issuance of the Notes at
the Closing.

6.7Counterparts.  This Agreement may be executed in any number of counterparts,
which may be delivered by facsimile or electronic transmission, each of which
shall be an original, but all of which together shall constitute one
instrument.  All signatures need not appear on any one counterpart.  Delivery of
an executed counterpart of a signature page to this Agreement by telecopier,
facsimile or other electronic transmission (i.e., a “.pdf” or “.tif”) shall be
effective as delivery of a manually executed counterpart thereof.

6.8Severability.  Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction.  The parties shall, to the extent
lawful and practicable, use their commercially reasonable efforts to enter into
arrangements to reinstate the intended benefits, net of the intended burdens, of
any such provision held invalid, illegal or unenforceable.

6.9Further Assurances.  Each party hereto agrees to execute and deliver to the
other party such further instruments and to take such further actions as the
other party may reasonably deem necessary to fully effectuate the intent and
purposes of this Agreement.  

6.10Headings.  The headings contained in this Agreement are for purposes of
convenience only and shall not affect the meaning or interpretation of this
Agreement.

[Remainder of Page Intentionally Left Blank]

 

14



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

ISSUERS

Gogo Intermediate Holdings LLC

By:  /s/ Marguerite M. Elias
Name: Marguerite M. Elias
Title:   Executive Vice President,

General Counsel and Secretary

Gogo Finance Co. Inc.

By:  /s/ Marguerite M. Elias
Name: Marguerite M. Elias
Title:   Executive Vice President,

General Counsel and Secretary

GUARANTORS

Gogo Inc.

By:  /s/ Marguerite M. Elias
Name: Marguerite M. Elias
Title:   Executive Vice President,

General Counsel and Secretary

AC BidCo LLC

By:  /s/ Marguerite M. Elias
Name: Marguerite M. Elias
Title:   Executive Vice President,

General Counsel and Secretary

 



--------------------------------------------------------------------------------

 

 

Gogo LLC

By:  /s/ Marguerite M. Elias
Name: Marguerite M. Elias
Title:   Executive Vice President,

General Counsel and Secretary

Gogo Business Aviation LLC

By:  /s/ Marguerite M. Elias
Name: Marguerite M. Elias
Title:   Executive Vice President,

General Counsel and Secretary

Gogo International Holdings LLC

By:  /s/ Marguerite M. Elias
Name: Marguerite M. Elias
Title:   Executive Vice President,

General Counsel and Secretary

Gogo Connectivity Ltd.

By:  /s/ Marguerite M. Elias
Name: Marguerite M. Elias
Title:   Executive Vice President,

General Counsel and Secretary

Gogo Air International GMBH

By:  /s/ Marguerite M. Elias
Name: Marguerite M. Elias
Title:   Managing Director




 



--------------------------------------------------------------------------------

 

Gogo Inflight Internet Canada Ltd.

By:  /s/ Marguerite M. Elias
Name: Marguerite M. Elias
Title:   Executive Vice President,

General Counsel and Secretary

Gogo ATG LLC

By:  /s/ Marguerite M. Elias
Name: Marguerite M. Elias
Title:   Executive Vice President,

General Counsel and Secretary

GOGO CA LICENSES LLC

By:  /s/ Marguerite M. Elias
Name:  Marguerite Elias
Title:    Executive Vice President,

  General Counsel and Secretary

 

 

 




 



--------------------------------------------------------------------------------

 

This Agreement is hereby accepted and agreed to as of the date hereof.

CAPITAL RESEARCH AND MANAGEMENT COMPANY, for and on behalf of the funds and
accounts managed or advised by it or its affiliates and listed on Schedule I
hereto, each as a Purchaser

By:   By:    /s/ Kristine M. Nishiyama         
         Name:  Kristine M. Nishiyama
         Title:  Authorized Signatory

Westminster Debt VIII Aggregator LLC, as a Purchaser

By:   /s/ Marc G. Puglia                            
         Name: Marc G. Puglia
         Title: Authorized Signatory

Cardinal Fund L.P., By: HPS Investment Partners, LLC, as Investment Manager, as
a Purchaser

By:  /s/ Serge Adam                                  
Name: Serge Adam
Title: Managing Director

Credit Value Master Fund V Subsidiary, Ltd., By: HPS Investment Partners, LLC,
as its Investment Manager, as a Purchaser

By:  /s/ Serge Adam                                  
Name: Serge Adam
Title: Managing Director

 



--------------------------------------------------------------------------------

 

Credit Value Ontario Fund V Subsidiary, L.P., By: HPS Investment Partners, LLC,
as investment manager, as a Purchaser

By:  /s/ Serge Adam                                  
Name: Serge Adam
Title: Managing Director

Institutional Credit Fund Subsidiary, L.P., By: HPS Investment Partners, LLC,
its Investment Manager, as a Purchaser

By:  /s/ Serge Adam                                  
Name: Serge Adam
Title: Managing Director

HPS Mauna Kea Fund, L.P., By: HPS Investment Partners, LLC, as investment
manager, as a Purchaser

By:  /s/ Serge Adam                                  
Name: Serge Adam
Title: Managing Director

Florida Power & Light Company Qualified Decommissioning Trusts for Turkey Point
and St. Lucie Nuclear Plants, By: HPS Investment Partners, LLC, as Investment
Manager, as a Purchaser

By:  /s/ Serge Adam                                  
Name: Serge Adam
Title: Managing Director

 



--------------------------------------------------------------------------------

 

Sandlapper Credit Fund, L.P., By: HPS Investment Partners, LLC, Its Investment
Manager, as a Purchaser

By:  /s/ Serge Adam                                  
Name: Serge Adam
Title: Managing Director

Credit Value Master Fund VI, L.P., By: HPS Investment LLC, its Investment
Manager, as a Purchaser

By:  /s/ Serge Adam                                  
Name: Serge Adam
Title: Managing Director

ZALICO VL Series Account – 2, By: HPS Investment Partners, LLC, as Investment
Manager, as a Purchaser

By:  /s/ Serge Adam                                  
Name: Serge Adam
Title: Managing Director

 

 

